
	
		I
		112th CONGRESS
		1st Session
		H. R. 3542
		IN THE HOUSE OF REPRESENTATIVES
		
			December 1, 2011
			Mr. Grijalva
			 introduced the following bill; which was referred to the
			 Committee on Energy and
			 Commerce
		
		A BILL
		To amend section 5001 of division B of the American
		  Recovery and Reinvestment Act of 2009 to extend the temporary increase in
		  Medicaid FMAP through the end of fiscal year 2012.
	
	
		1.Short titleThis Act may be cited as the
			 Medicaid Enhancement and Emergency Job Creation Act of
			 2011.
		2.Extension of ARRA
			 increase in FMAP through fiscal year 2012
			(a)In
			 generalSection 5001 of
			 division B of the American Recovery and Reinvestment Act of 2009
			 (Public Law
			 111–5), as amended by section 201 of Public Law 111–226, is
			 amended—
				(1)in subsection (a)—
					(A)by striking
			 and at the end of paragraph (2);
					(B)in paragraph (3),
			 by striking , but only for the first 3 calendar quarters in fiscal year
			 2011. and inserting ; and; and
					(C)by adding at the
			 end the following new paragraph:
						
							(4)fiscal year 2011 is less than the FMAP as
				so determines for fiscal year 2008, fiscal year 2009 (after the application of
				paragraph (1)), fiscal year 2010 (after the application of paragraph (2), or
				fiscal year 2011 (after the application of paragraph (3)), the greatest of such
				FMAP for the State for fiscal year 2008, fiscal year 2009, fiscal year 2010, or
				fiscal year 2011, shall be substituted for the State’s FMAP for fiscal year
				2012 before the application of this
				section.
							;
					(2)in subsection
			 (b)(3), by adding at the end the following:
					
						(C)Fourth quarter
				of fiscal year 2011 and first and second quarters of fiscal year
				2012For each State, for the fourth quarter of fiscal year 2011
				and the first and second quarters of fiscal year 2012, the FMAP percentage
				increase for the State under paragraph (1) or (2) (as applicable) shall be 6.2
				percentage points.
						(D)Third quarter of
				fiscal year 2012For each State, for the third quarter of fiscal
				year 2012, the FMAP percentage increase for the State under paragraph (1) or
				(2) (as applicable) shall be 3.2 percentage points.
						(E)Fourth quarter
				of fiscal year 2011For each State, for the fourth quarter of
				fiscal year 2012, the FMAP percentage increase for the State under paragraph
				(1) or (2) (as applicable) shall be 1.2 percentage
				points.
						;
				(3)in subsection
			 (c)—
					(A)in paragraph
			 (2)(B), by striking January 1, 2011 and inserting April
			 1, 2012;
					(B)in paragraph
			 (3)(B)(i), by striking January 1, 2011 and inserting
			 April 1, 2012 each place it appears; and
					(C)in paragraph (4)(C)(ii), by striking
			 January 2011 and inserting April 2012;
					(4)in subsection
			 (f)(1)(A), by adding at the end the following: The previous sentence
			 shall apply for quarters beginning after the date of the enactment of this
			 sentence in the case of a State operating under a Statewide waiver as of such
			 date regardless of whether the waiver in effect on July 1, 2008, was renewed or
			 extended after such date;
				(5)in subsection
			 (g)(1), by striking March 31, 2012 and inserting
			 September 30, 2013; and
				(6)in subsection
			 (h)(3), by striking June 30, 2011 and inserting September
			 30, 2012.
				(b)Payment
			 adjustmentThe Secretary of Health and Human Services shall
			 provide, not later than 30 days after the date of the enactment of this Act,
			 for such adjustments of payments to States under title XIX of the Social
			 Security Act as may be necessary for calendar quarters ending before such date
			 to reflect the amendments made by subsection (a).
			
